Citation Nr: 1548913	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-27 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (including night sweats), to include as secondary to the service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1974 to December 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for chronic night sweats and depression.  A claim for service connection for chronic night sweats and depression was received in February 2008.  

The appeal was previously before the Board in March 2011 and February 2014, wherein, in pertinent part, it was remanded for additional development.  In November 2010, the Veteran and his spouse testified at a personal hearing at the VA RO in Nashville, Tennessee (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for an Acquired Psychiatric Disorder

On a May 2011 VA examination report, the VA examiner indicated that he could not resolve the question of whether the diagnosed major depressive disorder or panic disorder was due to or a result of hazardous chemical exposure during service without resorting to mere speculation.  In a September 2012 addendum opinion, the VA examiner opined that the major depressive disorder or panic disorder is less likely as not caused by or a result of the service-connected gastrointestinal disability because of inadequate scientific medical evidence to support a causal relationship between major depressive disorder or panic disorder and a gastrointestinal disability.  

In the September 2012 addendum opinion, the VA examiner did not render an opinion as to whether the diagnosed acquired psychiatric disorders were aggravated by the service-connected GERD.  The U.S. Court of Appeals for Veterans Claims (Court) has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 
38 C.F.R. § 3.310 (2015).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  

Further, in a March 2014 addendum medical opinion, the VA examiner opined that it is less likely than not that the events of military service caused the psychiatric disorders because there are no records from active service or the two decades after service separation that can corroborate the Veteran's mental health complaints.  However, the VA examiner's factual assumption as to the date of potential psychiatric symptoms is not accurate, as an April 1978 VA treatment record (within two years of service separation) notes that the Veteran reported experiencing chronic indigestion for the previous two years due to stress.  Diagnostic test results reflected probable functional intestinal motility disorder.  The VA examiner did not address the April 1978 report of psychiatric problems by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the above, the Board finds that an additional VA opinion -- based on a full and accurate history -- would assist in answering the question as to the etiology of the acquired psychiatric disorders.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).         

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the etiology of the claimed acquired psychiatric disorders with a VA examiner other than the examiner who prepared the May 2011 VA examination report and September 2012 and March 2014 addendum opinions.  The VA examiner should review the claims folder.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale: 

A) Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  In answering the question, the VA examiner should note and discuss the April 1978 VA treatment record noting a two year history of chronic indigestion due to stress.

B) Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was caused by the service-connected GERD?

C) Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected GERD?

2.  Then, readjudicate the issue on appeal.  For any aspect of the appeal that remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




